Citation Nr: 9928882	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include manic depression, 
currently diagnosed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1971 to September 
1979, and from May 1982 to May 1985.

This appeal arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran's appeal originally included the issues of 
whether new and material evidence had been submitted to 
reopen claims for entitlement to service connection for 
residuals of a back injury and for residuals of a brain 
concussion, to include seizures and headaches.  The veteran, 
however, during his November 1997 personal hearing at the RO, 
withdrew his claim for service connection for residuals of a 
brain concussion, to include seizures and headaches, and, 
during his June 1999 Travel Board hearing before the 
undersigned Member of the Board, withdrew his claim for 
service connection for residuals of a back injury.  
Accordingly, as these issues have been withdrawn, there 
remain no allegations of errors of fact or law for appellate 
consideration.  See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  An unappealed RO decision in April 1995 denied the 
veteran's claim for entitlement to service connection for 
depression.

2.  Additional evidence submitted since the RO's April 1995 
decision consists of Social Security Administration records; 
service medical records; service personnel records; treatise 
medical articles; a November 1997 statement from the 
veteran's former spouse; VA outpatient medical records from 
November 1994 through December 1997; a transcript of the 
veteran's November 1997 personal hearing; a July 1998 
statement from the veteran; a June 1999 statement from the 
veteran's current spouse; and a transcript of the veteran's 
June 1999 Travel Board hearing.

3.  The evidence submitted since the RO's April 1995 decision 
bears directly and substantially upon the issue under 
consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran's claim that his currently diagnosed bipolar 
disorder is related to his active duty service is plausible.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision, which denied service 
connection for depression, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.304, 20.1103 (1998).

2.  New and material evidence has been received since the 
April 1995 rating decision, and the claim for service 
connection for an acquired psychiatric disorder, to include 
manic depression, currently diagnosed as a bipolar disorder, 
is reopened.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1998).

3.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder, to include manic 
depression, currently diagnosed as a bipolar disorder, is 
well grounded.  38 U.S.C.A. § 1151, 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The April 1995 RO decision, denying the veteran's request to 
reopen his claim for entitlement to service connection for an 
acquired psychiatric disorder, to include manic depression, 
currently diagnosed as a bipolar disorder, became final when 
the veteran did not file a notice of disagreement within one 
year of the date he was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  Pursuant to 38 U.S.C.A. 
§ 7105(c), a final decision by the RO may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  The exception to this is 
38 U.S.C.A. § 5108, which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters, at 206-7.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The RO denied the veteran's original service connection claim 
in April 1991 on the basis that personality disorders were 
not, by law, allowed to be service-connected, that depression 
had not been diagnosed in service, and that no medical 
evidence had been presented showing a relationship, or nexus, 
between depression and the veteran's active duty service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
April 1995 decision shall be evaluated.  The evidence 
submitted since that time consists of Social Security 
Administration records; service medical records; service 
personnel records; treatise medical articles; a November 1997 
statement from the veteran's former spouse; VA outpatient 
medical records from November 1994 through December 1997; a 
transcript of the veteran's November 1997 personal hearing; a 
July 1998 statement from the veteran; a June 1999 statement 
from the veteran's current spouse; and a transcript of the 
veteran's June 1999 Travel Board hearing.

38 C.F.R. § 3.156(c) provides that where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.

The language of 38 C.F.R. § 3.156(c) is ambiguous in that it 
states that where the "new and material evidence" consists 
of a supplemental report from the service department, the 
originating agency will "reconsider" the prior 
determination.  This language leaves unclear whether the 
regulation is to be read to mean that a supplemental report 
from the service department automatically will be deemed to 
be "new and material evidence," or whether the supplemental 
report must still be tested to determine whether it fits the 
more rigorous and precise definition of "new and material 
evidence" provided in 38 C.F.R. § 3.156(a).  The Board finds 
that the later interpretation is correct.  To read § 3.156(c) 
as creating an exception to the provisions of § 3.156(a), 
where § 3.156(c) does not state that it is to be an exception 
to the general rule, would violate basic standards of 
statutory or regulatory construction that require that the 
context and provisions be reviewed as a whole. See Degmetich 
v. Brown, 104 F.3d 1328, 1332, (Fed. Cir. 1997).  Thus, the 
additional service medical record must be examined to 
determine whether it is "new and material evidence."

The reports of hospitalization at a U. S. Army hospital in 
July 1971 indicate the veteran was hospitalized due to a 
passive dependent personality.  The Board also notes 
previously considered service medical records indicate an 
October 1984 diagnosis of an adjustment disorder.  Thus, this 
newly received medical evidence is both new and material, as 
it indicates two inservice episodes of treatment for a mental 
disorder.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the April 1991 decision is "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim must be reopened.



II.  Determination of well grounded claim

The threshold question that must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

The medical evidence indicates the veteran was seen in 
service on at least two occasions, in 1971 and 1984, for 
mental disorders.  In 1987, at a VA hospital in Tacoma, 
Washington, the veteran was diagnosed with pedophilia, an 
atypical bipolar disorder, and a borderline personality 
disorder.  The VA medical evidence also shows diagnoses of a 
bipolar disorder from the early 1990's to the current date.  
Thus, as the medical evidence reveals treatment for mental 
disorders in the 1970's, 1980's, and 1990's, the Board finds 
the veteran has presented a plausible claim, one which is 
capable of substantiation; hence, the veteran's claim is well 
grounded.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include manic depression, and that 
claim is reopened.

The claim for service connection for an acquired psychiatric 
disorder is well grounded.  To this extent, the veteran's 
appeal is granted.

  
REMAND

As the Board has found the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
manic depression, currently diagnosed as a bipolar disorder, 
well grounded, it has a duty to assist him in developing the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).  This duty has 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

As noted above, the veteran's service medical records 
indicate he was diagnosed in service, in July 1971, with a 
passive-dependent personality, manifested by an inability to 
tolerate minimal frustration, an excessive dependence on 
others, and an inability to learn from previous mistakes.  
This disorder was determined not to be in the line of duty, 
as it was found to have existed prior to the veteran's entry 
onto active duty.  In October 1984 the veteran was 
hospitalized after consuming a large amount of alcohol and 
talking of committing suicide.  An adjustment disorder, 
acute, was diagnosed.

Also as noted above, the medical evidence indicates that, in 
1987, at a VA hospital in Tacoma, Washington, the veteran was 
diagnosed with pedophilia, an atypical bipolar disorder, and 
a borderline personality disorder.  The VA medical evidence 
also shows diagnoses of a bipolar disorder from the early 
1990's to the current date.

Thus, as the evidence indicates that the veteran has been 
diagnosed with several different disorders both during and 
after his active duty service, and as the service medical 
evidence indicates that at least one disorder existed prior 
to his entry onto active duty, clarification of the 
diagnoses, a determination of the onset of these disorders, 
and a medical opinion as to whether his currently diagnosed 
bipolar disorder is related to his active duty service, is 
necessary.  The duty to assist includes conducting a thorough 
and contemporaneous medical examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)).  Where there is no medical opinion of 
record that would support a Board conclusion that the 
veteran's current disability was not etiologically related to 
service, the Board cannot make such a conclusion without 
first obtaining such an opinion.  See Watai v. Brown, 9 Vet. 
App. 441, 444 (1996).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be provided a VA 
psychiatric examination to determine the 
nature and extent of any disorder(s) 
present.  All indicated tests and studies 
are to be performed, so as to 
specifically identify any disorders 
present.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
claims file should be made available to 
the examiner for review.  If a 
psychiatric disorder (or disorders) is 
(are) diagnosed, the examiner, after a 
thorough review of the entire medical 
evidence of record, is requested to 
provide an opinion as to whether it is at 
least as likely as not that the 
disorder(s) currently found existed prior 
to the veteran's entry onto active duty 
service.  If it is found the disorder(s) 
preexisted the veteran's entry onto 
active duty, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the 
disorder(s) permanently underwent a 
measured worsening during the veteran's 
active duty service.  If it is the 
examiner's opinion that the disorder(s) 
did not preexist the veteran's entry onto 
active duty service, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the symptoms diagnosed during active 
duty service were the "prodrome" of the 
currently diagnosed psychiatric 
disorder(s), or are related to the 
currently diagnosed psychiatric 
disorder(s).  The examiner is also 
requested to comment on the relationship, 
if any, between the personality disorders 
diagnosed in service and the diagnosis of 
a bipolar disorder which has been 
rendered; i.e., is it at least as likely 
as not that any personality disorder 
diagnosed during service is related to 
the currently diagnosed bipolar disorder?  

2.  After completion of the above the RO 
should review the examination report and 
the opinions to determine if they are 
sufficient to properly adjudicate the 
veteran's claim, and, if necessary, to 
rate any disability related to service.  
If not, the reports should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

3.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for an acquired 
psychiatric disorder, to include manic 
depression, currently diagnosed as a 
bipolar disorder, on a de novo basis in 
accordance with 38 C.F.R. § 3.156(c) 
(1998).  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist and to obtain additional medical 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  
No action is required of the veteran until he is notified.  
He may present additional evidence or argument while the case 
is in remand status at the RO.  Cf. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

